UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13026 BLYTH, INC. (Exact name of registrant as specified in its charter) DELAWARE 36-2984916 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One East Weaver Street, Greenwich, Connecticut 06831 (Address of principal executive offices) (Zip Code) (203) 661-1926 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes  No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Non-accelerated filer Accelerated filer x Smaller reporting company  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 8,897,844 Common Shares as of November 30, 2009 Return to Top BLYTH, INC. INDEX Page Part I.Financial Information Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Stockholders' Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7-26 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 27-36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36-37 Item 4. Controls and Procedures 38 Part II.Other Information Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults upon Senior Securities 40 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signatures 42 2 Return to Top Part I.FINANCIALINFORMATION Item I.FINANCIAL STATEMENTS BLYTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) October 31, January 31, (In thousands, except share and per share data) 2009 2009 ASSETS Current assets: Cash and cash equivalents $ 128,656 $ 146,424 Accounts receivable, less allowance for doubtful receivablesof $2,217 and $3,438, respectively 46,775 29,525 Inventories 122,433 137,087 Prepaid and other 29,345 30,669 Deferred income taxes 11,258 40,574 Total current assets 338,467 384,279 Property, plant and equipment, at cost: Less accumulated depreciation of $207,560 and $199,524, respectively 111,001 120,354 Other assets: Investments 23,266 24,975 Goodwill 2,298 13,988 Other intangible assets, net of accumulated amortization of $11,947 and $10,897, respectively 12,483 16,840 Other assets 24,779 13,667 Total other assets 62,826 69,470 Total assets $ 512,294 $ 574,103 LIABILITIES AND EQUITY Current liabilities: Current maturities of long-term debt $ 568 $ 37,936 Accounts payable 53,444 47,014 Accrued expenses 71,151 64,893 Dividends payable 894 - Income taxes payable 13,886 17,291 Total current liabilities 139,943 167,134 Deferred income taxes 1,160 21,778 Long-term debt, less current maturities 107,428 107,795 Other liabilities 23,471 28,005 Commitments and contingencies - - Redeemable noncontrolling interest (903 ) 893 Stockholders' equity: Preferred stock - authorized 10,000,000 shares of $0.01 par value; no shares issued - - Common stock - authorized 50,000,000 shares of $0.02 par value; issued 12,764,924 shares and 12,733,209 shares, respectively 255 255 Additional contributed capital 143,899 141,307 Retained earnings 471,558 486,548 Accumulated other comprehensive income 25,368 19,366 Treasury stock, at cost,3,867,080 and 3,842,224 shares, respectively (399,879 ) (398,978 ) Total stockholders' equity 241,201 248,498 Noncontrolling interest (6 ) - Totalequity 241,195 248,498 Total liabilities and equity $ 512,294 $ 574,103 The accompanying notes are an integral part of these financial statements. 3 Return to Top BLYTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended October 31, Nine months ended October 31, (In thousands, except per share data) 2009 2008 2009 2008 Net sales $ 221,578 $ 250,805 $ 635,656 $ 737,439 Cost of goods sold 106,545 118,555 296,902 337,751 Gross profit 115,033 132,250 338,754 399,688 Selling 83,557 95,838 245,707 282,203 Administrative and other 28,491 29,971 82,425 93,019 Goodwill and other intangibles impairment - 45,851 16,498 45,851 Total operating expense 112,048 171,660 344,630 421,073 Operating profit (loss) 2,985 (39,410 ) (5,876 ) (21,385 ) Other expense (income): Interest expense 1,905 2,547 6,140 7,419 Interest income (206 ) (897 ) (1,092 ) (3,252 ) Foreign exchange and other 1,663 1,770 981 6,007 Total other expense 3,362 3,420 6,029 10,174 Loss before income taxes (377 ) (42,830 ) (11,905 ) (31,559 ) Income tax expense (benefit) 1,062 (9,948 ) 2,940 (2,900 ) Net loss (1,439 ) (32,882 ) (14,845 ) (28,659 ) Less: Net earnings (loss) attributable to the noncontrolling interests (469 ) 30 (748 ) 88 Net loss attributable to Blyth, Inc. $ (970 ) $ (32,912 ) $ (14,097 ) $ (28,747 ) Basic: Net loss attributable per Blyth, Inc. common share $ (0.11 ) $ (3.70 ) $ (1.58 ) $ (3.20 ) Weighted average number of shares outstanding 8,930 8,891 8,922 8,984 Diluted: Net loss attributable per Blyth, Inc. common share $ (0.11 ) $ (3.70 ) $ (1.58 ) $ (3.20 ) Weighted average number of shares outstanding 8,930 8,891 8,922 8,984 Cash dividend declared per share $ 0.10 $ 1.08 $ 0.20 $ 2.16 The accompanying notes are an integral part of these financial statements. 4 Return to Top BLYTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (Unaudited) Blyth, Inc.'s Stockholders Accumulated (Temporary Equity) Additional Other Redeemable Common Contributed Retained Comprehensive Treasury Noncontrolling Total Noncontrolling Comprehensive (In thousands) Stock Capital Earnings Income (Loss) Stock Interest Equity Interest Income (Loss) For the nine months ended October 31, 2008: Balance, February 1, 2008 $ 254 $ 138,927 $ 522,328 $ 25,444 $ (387,885 ) $ - $ 299,068 $ - $ - Net earnings (loss) for the period (28,747 ) 88 (28,659 ) (28,659 ) Distribution to noncontrolling interest (88 ) (88 ) Foreign currency translation adjustments (6,064 ) (6,064 ) (6,064 ) Net unrealized loss on certain investments(net of tax benefit of$442) (968 ) (968 ) (968 ) Net unrealized loss on cash flow hedging instruments(net of tax liability of $893) 1,457 1,457 1,457 Comprehensive loss (34,234 ) Comprehensive income attributable to the noncontrolling interests (88 ) Comprehensive loss attributable to Blyth, Inc. $ (34,322 ) Common stock issued in connection with long-term incentive plan 1 1 Stock-based compensation 1,916 1,916 Dividends ($2.16 per share) (19,393 ) (19,393 ) Treasury stock purchases (11,093 ) (11,093 ) Balance, October 31, 2008 $ 255 $ 140,843 $ 474,188 $ 19,869 $ (398,978 ) $ - $ 236,177 $ - For the nine months ended October 31, 2009: Balance, February 1, 2009 $ 255 $ 141,307 $ 486,548 $ 19,366 $ (398,978 ) $ - 248,498 $ 893 $ - Net earnings (loss) for the period (14,097 ) 155 (13,942 ) (903 ) (14,845 ) Distribution to noncontrolling interest (161 ) (161 ) Foreign currency translation adjustments (net of tax benefit of$2,050) 7,035 7,035 7,035 Net unrealized gain on certain investments(net of tax liability of$226) 367 367 367 Realized loss on permanent impairment of investment (net of tax benefit of $197) 322 322 322 Realized gain on pension termination (net of tax liability of $749) (1,153 ) (1,153 ) (1,153 ) Net unrealized loss on cash flow hedging instruments (net of tax benefit of $309) (569 ) (569 ) (569 ) Comprehensive loss (8,843 ) Comprehensive loss attributable to the noncontrolling interests 748 Comprehensive loss attributable to Blyth, Inc. $ (8,095 ) Stock-based compensation 2,592 2,592 Dividends ($0.20 per share) (1,786 ) (1,786 ) Reversal of accretion of redeemable noncontrolling interest 893 893 (893 ) Treasury stock purchases (901 ) (901 ) Balance, October 31, 2009 $ 255 $ 143,899 $ 471,558 $ 25,368 $ (399,879 ) $ (6 ) $ 241,195 $ (903 ) The accompanying notes are an integral part of these financial statements. 5 Return to Top BLYTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended October 31 (In thousands) 2009 2008 Cash flows from operating activities: Net earnings (loss) $ (14,845 ) $ (28,659 ) Adjustments to reconcile net earnings to net cash provided by (used in) operating activities: Depreciation and amortization 12,254 14,856 Goodwill and other intangibles impairment 16,498 45,851 Impairment of assets 1,226 6,126 Stock-based compensation expense 2,362 1,439 Deferred income taxes (2,651 ) (9,225 ) Gain on pension termination (1,902 ) - Gain on sale of assets (863 ) - Other 75 (210 ) Changes in operating assets and liabilities, net of effect of business acquisitions and divestitures: Accounts receivable (16,800 ) (30,914 ) Inventories 16,868 (40,691 ) Prepaid and other (4,488 ) (6,181 ) Other long-term assets 619 370 Accounts payable 5,881 (9,979 ) Accrued expenses 3,832 (4,478 ) Other liabilities 362 1,600 Income taxes payable (3,552 ) 684 Net cash provided by (used in) operating activities 14,876 (59,411 ) Cash flows from investing activities: Purchases of property, plant and equipment, net of disposals (4,080 ) (6,332 ) Purchases of short-term investments - (60,322 ) Proceeds from sales of short-term investments - 75,190 Note receivable issued under revolving credit facility - (4,416 ) Proceeds from the repayment of note receivable - 4,416 Purchases of long-term investments (390 ) - Proceeds from sale of long-term investments 2,110 7,204 Proceeds from sale of assets, net of costs 3,939 - Purchase of businesses, net of cash acquired - (15,813 ) Cash settlement of net investment hedges 6,563 - Net cash provided by (used in) investing activities 8,142 (73 ) Cash flows from financing activities: Purchases of treasury stock (540 ) (11,093 ) Borrowings from bank line of credit - 560,800 Repayments on bank line of credit - (560,800 ) Repayments of long-term debt (37,657 ) (11,174 ) Payments on capital lease obligations (170 ) (375 ) Dividends paid (892 ) (9,802 ) Distributions to noncontrolling interest (161 ) - Net cash used in financing activities (39,420 ) (32,444 ) Effect of exchange rate changes on cash (1,366 ) (8,684 ) Net decrease in cash and cash equivalents (17,768 ) (100,612 ) Cash and cash equivalents at beginning of period 146,424 163,021 Cash and cash equivalents at end of period $ 128,656 $ 62,409 The accompanying notes are an integral part of these financial statements. 6 Return to Top BLYTH, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Blyth, Inc. (the “Company”) is a multi-channel company competing primarily in the home fragrance and decorative accessories industries.The Company designs, markets and distributes an extensive array of decorative and functional household products including candles, accessories, seasonal decorations, household convenience items and personalized gifts, as well as products for the foodservice trade,nutritional supplements and weight management products. The Company competes primarily in the global home expressions industry and its products can be found throughout North America, Europe and Australia. Our financial results are reported in three segments: the Direct Selling segment, the Catalog & Internet segment and the Wholesale segment. 1.Basis of Presentation The condensed consolidated financial statements include the accounts of the Company and its subsidiaries.All intercompany accounts and transactions have been eliminated.The investment in a company that is not majority owned or controlled is reported using the equity method and is recorded as an investment.Certain of the Company’s subsidiaries operate on a 52 or 53-week fiscal year ending on the Saturday closest to January 31.European operations and one domestic direct selling entity maintain a calendar year accounting period, which is consolidated with the Company’s fiscal period.In the opinion of management, the accompanying unaudited condensed consolidated financial statements include all adjustments (consisting only of items that are normal and recurring in nature) necessary for fair presentation of the Company's consolidated financial position as of October 31, 2009, the consolidated results of its operations for the three and nine month periods ended October 31, 2009 and 2008, and cash flows for the nine month periods ended October31, 2009 and 2008.These interim statements should be read in conjunction with the Company's Consolidated Financial Statements for the fiscal year ended January 31, 2009, as set forth in the Company’s Annual Report on Form 10-K.Certain reclassifications of prior period amounts have been made to conform to current year presentation.
